Title: To James Madison from the Dey of Algiers, 24 April 1816
From: Omar Dey (of Algiers)
To: Madison, James


                    
                        
                            
                                April 24. 1816
                            
                        
                        With the aid and assistance of Divinity and in the Reign of our Sovereign, the asylum of the world, powerful and great monarchy transactor of all good actions, the best of men, the shadow of God, Director of the Good Order, King of Kings, Supreme Ruler of the World, Emperor of the Earth; Emulator of Alexander the Great, Possessor of Great Forces, Sovereign of the two worlds and of the Seas, King of Arabia and Persia, Emperor Son of an Emperor and Conqueror, Mahmood Lan (may God end his Life with prosperity and his reign be everlasting and glorious.) His humble and obedient Servant, actual Sovereign, Governor and Chief of Algiers, submitted forever to the orders of his Imperial Majesty’s noble throne, Omer Pasha, (may his Government be happy and prosperous:) To
                        His Majesty the Emperor of America, its adjacent and dependent Provinces and Coasts and wherever his Government may extend, our noble friend, the Support of Kings of the Nations of Jesus, the Pillar of all Christian Sovereigns, the most glorious amongst the Princes, elected amongst many Lords and Nobles, the happy, the great, the amiable, James Madison, Emperor of America, (may his reign be happy and glorious and his life long and prosperous) wishing him long possession of the Seat of his blessed throne, and long life and health, amen: Hoping that your Health is in good state I inform you that mine is excellent (thanks to the Supreme Being) constantly addressing my humble prayers to the Almighty for your felicity.
                        After many years have elapsed, you have at last sent a squadron commanded by Admiral Decatur (your most humble Servant) for the purpose of treating of Peace with us: I received the Letter of which he was the Bearer and understood its contents; the enmity which existed between us having been extinguished, you desired to make Peace as France and England have done: Immediately after the arrival of your squadron in our harbor, I sent my answer to your servant the Admiral through the medium of the Swedish Consul, whose proposals I was disposed to agree to, on condition that our frigate and Sloop of war taken by you should be restored

to us and brought back to Algiers; on these same conditions we would sign peace according to your wishes and request. Our answer having thus been explained to your Servant the Admiral by the Swedish Consul, he agreed to treat with us on the above mentioned conditions; but having afterwards insisted upon the restitution of all American Citizens as well as upon a certain sum of money for several merchant vessels made prizes by us and of every other object belonging to the Americans, we did not hesitate a moment to comply with his wishes, and in consequence of which we have restored to the said Admiral (your Servant) all that he demanded from us; in the mean time the said Admiral having given his word to send back our two ships of war, and not having performed his promise, he has thus violated the faithful articles of peace which were signed between us, and by so doing a new treaty must be made.
                        I inform you therefore that a treaty of Peace having been signed between America and us during the reign of Hassan Pasha twenty years past, I propose to renew the said treaty on the same basis specified in it, and if you agree to it our friendship will be solid and lasting.
                        I intended to be on the highest terms of amity with our friends the Americans than ever before, being the first nation with which I made peace; but as they have not been able to put into execution our present treaty, it appears necessary for us to treat on the above mentioned conditions. We hope, with the assistance of God, that you will answer this our Letter immediately after you shall have a perfect knowledge of its contents: If you agree, (according to our request) to the conditions specified in the said treaty please to send us an early answer: If, on the contrary, you are not satisfied with my propositions, you will act against the sacred duty of men and against the Laws of Nations, requesting only that you will have the goodness to remove your Consul as soon as possible, assuring you it will be very agreeable to us.
                        These being our last words to you, we pray God to keep you in his Holy Guard.
                        Written in the year of Hegira 1231. the 20th day of the month Dgemazial ervel: corresponding to A.D. 1815 [sic]. April 24.
                        Signed in our well beloved City of Algiers.
                        
                            (Signed) Omar, Son of Moohammed    Conqueror and Great.
                        
                    
                    
                        Faithfully translated for the Government of the United States by me,
                        
                            Alexander Yhary, Captain.
                            Baltimore, August 10. 1816.
                        
                    
                